Title: To James Madison from John Jacob Astor, 13 July 1807
From: Astor, John Jacob
To: Madison, James



Sir
New York 13th. July 1807

You will excuse the liberty I take in addressing you without comment.
I am considerably engag’d in the China trade, and have now a Ship called the Beaver being Coppered & 430 Tons burthen, carrying 12 Guns, ready for Sea, say to Sail for Canton in China  Her funds on board will consist of about $250 M in value.  The object of this is to request as far as may be perfectly Consistent, any information from you Sir, and which you may please to give, whether under present circumstances it will be adviseable to let this Ship go to Sea on so long a Voyage?
I must beg leave Sir, to communicate to you that of the Teas which I have of late years Imported I have sent considerable quantities to Upper & Lower Canada & which they consumed there, leaves a nett Gain of all the Duty to Government, and that as the consumption is increasing there, the benefits will of course become greater to us.  We send now from the States about 2000 Chests to that Country annually.  It has been hinted to me that an effort would be made by some of the British merchants to Stop this trade.  You will judge best whether any Communication on this Subject to our Minister in London is to be made or not.
May I request a Speedy reply to the first part of this Letter?  I am Sir Very respectfully Your Hu: Servt.

John Jacob Astor

